Rish, C. J.
The defendant was a molder and worked for the garnishee, a stove manufacturing company. The company furnished the sand, flasks, patterns, tools, and molten iron, necessary for the defendant to do his work. He was required to begin work at seven o’clock a. m., set up his molds, or prepare his floor, ready to do casting at three o’clock p. m. If he finished such preparations sooner, the remaining time was his. At three o’clock he had to take his turn in getting the molten iron, •weighing about forty pounds to the bucket, and begin his easting. At 5.30 p. m., the casting was finished; and afterwards the flasks, or wooden boxes, had to be unclasped, taken out, and placed to one side, the - castings taken out of the molds, or sand, the rough edges broken off and placed in a pile, and the sand heaped, sprinkled, and prepared for the next morning’s use. This work, done after the defendant finished the casting, was called “shaking out,” and had to be done by him or by some one employed and paid by him. He employed and paid another person twenty-five cents per day to do the "shaking out.” At the end of each week the company paid the defendant for all the perfect casting he had molded during that week; if he had molded no perfect casting, he received no pay. He made from $2 to $4 per day. If he did not report for work at seven a. m., another molder was put in his place. His work was “hard manual labor; and for one to be a molder, it only takes strength and experience, and ordinary intelligence.” Held, that the wages of the defendant were exempt from garnishment. Johnson v. Hicks, 120 Ga. 1002, and cit. In Moore v. Hendry, 111 Ga. 863, there was no obligation on the part of the defendant to do the work himself, but he might have it done by another, and was, therefore, an independent contractor, and not an employee or day laborer. Johnson v. Hicks, supra. Judgment affirmed.

All the Justices concur.